Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/908,279 filed on 22 June 2020. The response filed 7 January 2022 amends claims 1, 11, and 20, cancels claims 5 and 15, and presents arguments is hereby acknowledged. 	Claims 1-4, 6-14, and 16-20 are presented for examination.

Response to Arguments
The response filed 7 January 2022 addresses the Drawing objections made on the 7 July 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the reference character “108” being used to designate both the Trace Manager and Application a-n of FIG. 1, Applicant amends the Specification and Drawing to recite Trace Manager 108 and Application 114a-114n. These amendments are found persuasive. Regarding Agent 334 of FIG. 3, Applicant amends 
The response filed 7 January 2022 addresses the 35 U.S.C. 112 rejections made on the 7 July 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the insufficient antecedent basis of “the host system” in claim 1, Applicant amends claim 1 to recite “receiving, from agents of a host system, span data of operations performed by applications executed by the host system.” These amendments are found persuasive. All of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 11, and 20
On pages 9-11 of the response filed 7 January 2022, Applicant addresses the 35 U.S.C. 102 rejections made on the 7 July 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 9-11, Applicant argues that Jha fails to teach “wherein the one or more trace characteristics include a trace duration for each of the traces; the one or more trace criteria include a trace duration threshold; the selected subset of traces includes traces having a trace duration that exceeds the trace duration threshold.” Applicant argues that Jha discusses “a clustering algorithm that uses span durations in the feature vectors used for clustering, the span durations are different from a “trace duration” because a span is different from a trace.” 	Examiner respectfully agrees and finds this argument persuasive. Paragraphs 0032-0035 discuss how the traces of Jha are categorized into clusters based on their 

Dependent Claims 2-4, 6-10, 12-14, and 16-19
On pages 9-11 of the response filed 7 January 2022, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 7 July 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1, 11, and 20 disclose “by comparing one or more trace characteristics of the traces with one or more trace criteria.” Dependent claims 6, 7, 16, and 17 recite wherein the one or more trace characteristics include “trace error” or “a trace priority level.” For the purpose of this examination, Examiner will interpret the claims to mean “by comparing a plurality of trace characteristics of the traces with one or more trace criteria, wherein the plurality of trace characteristics include a trace duration for each of the traces.”

Claim Objections
Claims 6, 7, 16, and 17 are objected to because of the following informalities: dependent claims 6, 7, 16, and 17 recite “wherein the one or more trace characteristics include trace error” and “wherein the one or more trace characteristics include a trace priority level.” Independent claims 1 and 11 recite “wherein the one or more trace characteristics include a trace duration for each of the traces.” The dependent claims contradict the independent claims if there is only one trace characteristic. For the purpose of this examination, Examiner will interpret “one or more trace characteristics” to mean “a plurality of trace characteristics. 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2021/0026646 A1 to Jha et al and US PGPUB 2020/0257680 A1 to Danyi et al.
Regarding Claim 1, Jha discloses a method for sampling span data, comprising, by a circuitry (FIG. 1 and claim 8 provides for sampling API-related events by a processor of adaptive trace sampling system 100): (FIG. 1 and 0021-0022 provides for adaptive trace sampling system 100 receiving, from microservices 102 of distributed computer host system 104, the API-related events, i.e. span data of operations, performed by microservice-based applications executed by distributed computer host system 104);  	grouping the operations defined by the span data into traces (0024 and 0027 provides for adaptive trace sampling system 100 stitching/grouping the API-related events defined by the span data into API execution traces);  	determining a selected subset of the traces for span data sampling (0030-0031 provides for adaptive trace sampling system 100 determining a selected subset of the traces to save for span data sampling) and an unselected subset of the traces excluded from the span data sampling (0030-0031 provides for adaptive trace sampling system 100 determining an unselected subset of the traces to disregard/not sample for span data sampling) by comparing one or more trace characteristics of the traces with one or more trace criteria (0030-0032 provides for adaptive trace sampling system 100 categorizes/compares a sampling rate, i.e. one or more trace characteristics, of the traces with a cluster criteria, such as density); and  	discarding unselected span data of the unselected subset of the traces (0030-0031 provides for adaptive trace sampling system 100 discarding/disregarding the unselected subset of the traces). 	Jha doesn’t explicitly disclose wherein the one or more trace characteristics include a trace duration for each of the traces; the one or more trace criteria include a trace duration threshold; the selected subset of traces includes traces having a trace (0260 and 0329 provides for gateway selection criteria include an overall trace duration for each of traces); 	one or more trace criteria include a trace duration threshold (FIG. 25D, 0327, 0331, and 0494 provides for a relatively long duration is a duration that deviates from normal, i.e. a trace duration threshold);  	a selected subset of traces includes traces having a trace duration that exceeds the trace duration threshold (0295, 0298, and 0327 provides for a selected subset of traces include traces having a trace duration that is longer, i.e. exceeds the trace duration threshold); and  	an unselected subset of traces includes traces having a trace duration that fails to exceed the trace duration threshold (0295, 0298, and 0327 provides for not selecting a subset of traces include traces having a trace duration that is not longer, i.e. fails to exceed the trace duration threshold). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Danyi for selecting traces based on their duration being longer than normal. The tail-based sampling of Danyi, when implemented with the adaptive sampling of the Jha system, will allow one of ordinary skill in the art to analyze the performance of a network by reviewing the most interesting traces. One of ordinary skill in the art would be motivated to utilize the tail-
Regarding Claim 3, the Jha/Danyi system discloses the method of claim 1, further comprising generating trace metrics using the unselected span data of the unselected subset of the traces and selected span data of the selected subset of the traces (Jha, 0030, 0032-0033, and 0036 provides for generating weights/trace metrics for the unselected cluster and the selected cluster).
Regarding Claim 4, the Jha/Danyi system discloses the method of claim 1, wherein the span data received from the agents includes all span data generated by the agents (Jha, 0024 provides for received all the published API-related events from the microservices).
Regarding Claim 8, the Jha/Danyi system discloses the method of claim 1, wherein the applications include a web service (Jha, 0048 provides for Amazon Web Services), a registration service (Jha, 0045 and 0048 provides for an Amazon Web Services account requires registration), and an account service (Jha, 0045 and 0048 provides for an Amazon Web Services account holder).
Regarding Claim 10, the Jha/Danyi system discloses the method of claim 1, wherein the span data includes a trace identifier for each operation and the operations are grouped into the traces using the trace identifier of each operation (Jha, 0024 and 0027 provides for wherein span data includes trace ID and operations are grouped/aggregated using the trace ID).
Regarding Claim 11, similar rejection where the method of claim 1 teaches the system of claim 11.
Regarding Claim 13, similar rejection where the method of claim 3 teaches the system of claim 13.
Regarding Claim 14, similar rejection where the method of claim 4 teaches the system of claim 14.
Regarding Claim 19, similar rejection where the method of claim 10 teaches the system of claim 19.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the non-transitory computer readable storage medium of claim 20.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Jha/Danyi system as applied to claims 1 and 11 above, and further in view of US PGPUB 2014/0164585 A1 to Shaw et al.
Regarding Claim 2, the Jha/Danyi system discloses the method of claim 1, further comprising, by the circuitry, providing selected span data of the selected subset of the traces (Jha, 0031 provides for providing the API execution tracts determined to be sampled to a trace storage 210). 	The Jha/Danyi system doesn’t explicitly disclose providing selected span data to a server via a network. 	Shaw, in a similar field of endeavor, discloses providing selected span data to a (FIG. 1, 0023, and 0027 provides for monitoring server providing the compiled real-time trace data/selected span data to an intelligent operations interface server 301 via network 120). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Shaw for providing trace data to an intelligent server. The intelligent server of Shaw, when implemented with the adaptive sampling of the Jha/Danyi system, will allow one of ordinary skill in the art to configure separate servers with separate functions. One of ordinary skill in the art would be motivated to utilize the intelligent server of Shaw with the adaptive sampling of the Jha/Danyi system in order to balance work on multiple servers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the intelligent server of Shaw with the adaptive sampling of the Jha/Danyi system for the desirable purpose of load-balancing the work of a multiple server system.
Regarding Claim 12, similar rejection where the method of claim 2 teaches the system of claim 12.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Jha/Danyi system as applied to claims 1 and 11 above, and further in view of US Patent 9,634,920 B1 to Goldberg et al.
Regarding Claim 6, the Jha/Danyi system discloses the method of claim 1. 	The Jha/Danyi system doesn’t explicitly disclose wherein the one or more trace characteristics include trace error and the one or more trace criteria include an (col. 12 line 64 – col. 13 line 23 provides for wherein a trace is captured based on technical conditions/characteristics which include a trace error such as latency exceeds a threshold, and trace criteria includes a single occurrence of a latency exceeding the threshold). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Goldberg for establishing triggers for traces. The trace initiation of Goldberg, when implemented with the adaptive sampling of the Jha/Danyi system, will allow one of ordinary skill in the art to collect data regarding a threshold-exceeding technical condition. One of ordinary skill in the art would be motivated to utilize the trace initiation of Goldberg with the adaptive sampling of the Jha/Danyi system in order to examine the impact of technical conditions. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the trace initiation of Goldberg with the adaptive sampling of the Jha/Danyi system for the desirable purpose of configuring a network that analyzes itself.
Regarding Claim 16, similar rejection where the method of claim 6 teaches the system of claim 16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Jha/Danyi system as applied to claims 1 and 11 above, and further in view of US Patent 10,644,968 B1 to Ting.
Regarding Claim 7, the Jha/Danyi system discloses the method of claim 1. 	The Jha/Danyi system doesn’t explicitly disclose wherein the one or more trace characteristics include a trace priority level and the one or more trace criteria include a trace priority level threshold. 	Ting, in a similar field of endeavor, discloses wherein one or more trace characteristics include a trace priority level and the one or more trace criteria include a trace priority level threshold (FIG. 1, col. 4 lines 65-67, and col. 5 lines 31-47 provides for data stream 102 characteristics include an assigned data priority and further grouping data based on the sliding window 108/priority level threshold). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ting for utilizing trace priority to establish an appropriate sample of data. The priority-based data sampling of Ting, when implemented with the adaptive sampling of the Jha/Danyi system, will allow one of ordinary skill in the art to adaptively sample based on priority. One of ordinary skill in the art would be motivated to utilize the priority-based data sampling of Ting with the adaptive sampling of the Jha/Danyi system in order to examine the probability of certain data points. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the priority-based data sampling of Ting with the adaptive 
Regarding Claim 17, similar rejection where the method of claim 7 teaches the system of claim 17.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Jha/Danyi system as applied to claims 1 and 11 above, and further in view of US PGPUB 2014/0082118 A1 to Chan et al.
Regarding Claim 9, the Jha/Danyi system discloses the method of claim 1. 	The Jha/Danyi system doesn’t explicitly disclose wherein the circuitry includes a plurality of accumulators that group the span data for the traces in parallel. 	Chan, in a similar field of endeavor, discloses wherein circuitry includes a plurality of accumulators that group span data for traces in parallel (FIG. 2, 0015, and 0019 provides for wherein switch fabric 14 of network device 10 includes a plurality of input accumulators 32(1)-32(P) that accumulates/groups bytes/span data for buffer traces 20 in parallel). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Chan for accumulating data for parallel processing. The parallel accumulators of Chan, when implemented with the adaptive sampling of the Jha/Danyi system, will allow one of ordinary skill in the art to collect data in parallel. One of ordinary skill in the art would be motivated to utilize the parallel accumulators of Chan with the adaptive sampling of the Jha/Danyi system in order to examine the traces in parallel. Therefore, the examiner 
Regarding Claim 18, similar rejection where the method of claim 9 teaches the system of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2021/0248023 A1 to Brown discloses tail-based sampling of trace data.
US PGPUB 2016/0112822 A1 to Giral et al discloses specifying respective threshold trace periods.
US PGPUB 2013/0145015 A1 to Malloy et al discloses limiting trace duration to save costs and limit impact on performance.
US PGPUB 2011/0016207 A1 to Goulet et al discloses reporting transactions that exceed a threshold trace period.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459